DETAILED ACTION
Applicant’s amendment of July 27, 2022 overcomes the following:
Claims 1, 4-5, 7, 10, 12, 14, and 16-19 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Applicant has amended independent claim 1. Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments filed July 27, 2022 with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly, as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “reminds a first operation capable of being performed next via the operation receiving unit in response to the operation receiving unit receives designation of an arbitrary point of the display image data displayed on the screen” in lines 8-11 of the claim. However, the examiner cannot clearly ascertain if the claimed “the operation” recited in lines 9-10 of the claim encompasses embodiments corresponding to the received “operation on the screen” previously recited in line 7 of the claim, or if the claimed “the operation” recited in lines 9-10 of the claim encompasses embodiments corresponding to the “first operation” previously recited in line 8 of the claim, or any combination thereof, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “reminds a first operation capable of being performed next via the operation receiving unit in response to the operation receiving unit receives designation of an arbitrary point of the display image data displayed on the screen” in lines 8-11 of the claim as “reminds a first operation capable of being performed next via the operation receiving unit in response to the operation on the screen, wherein the receiving unit receives designation of an arbitrary point of the display image data displayed on the screen in response to the operation on the screen”.
Claim 1 now recites the limitation “wherein the display information that reminds of the first operation is superimposed on the display image data based on the captured image at the arbitrary point” in lines 12-13 of the claim. However, the examiner cannot clearly ascertain where the claimed “wherein the display information that reminds of the first operation is superimposed on the display image data based on the captured image at the arbitrary point” was found in the specification of the instant application.
For example, Par. [0061-62] of the specification indicate that “an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed is designated by the user. The user may designate the arbitrary position by touching the position on the screen. The operation receiving unit 407 receives such designation from the user. Then, the display control unit 404 displays an enlargement icon 51 at the touch position of the display device 8… The enlargement icon 51 includes display information that remands the user about an operation (first operation) that the user may perform next via the operation receiving unit 407 and display information indicating a control event to be performed when the operation that the user may perform next is received… The enlargement icon 51 as display information includes, for example, a magnifying glass mark with “plus.” The enlargement icon 51 further includes a mark in which two inverted “V” letters are superimposed, and a finger mark attached thereto. The mark in which two inverted “V” letters are superimposed indicates an arrow pointing upward. In other words, the arrow mark and the finger mark remind an upward sliding operation (or dragging operation) as an operation that the user may perform next. Furthermore, these marks include information indicating a control event as first control that may occur when the operation receiving unit 407 receives an operation that the user further performs (the aforementioned operation that the user may perform next)”.  Par. [0068-77] of the specification also indicate “when the user touches an arbitrary position of the area of the display device 8 where the stereoscopic image data is displayed, the operation receiving unit 407 receives designation by the user's touch. In response to this, the display control unit 404 displays the enlargement icon 51 as display information at the touch position of the display device 8… when the user touches an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed, the operation receiving unit 407 receives the operation, and as illustrated in (b) of FIG. 7, the display control unit 404 displays the enlargement icon 51 as display information at the touch position of the display device 8… When the user touches an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed, the operation receiving unit 407 receives designation by the user's touch. In response to this, the display control unit 404 displays a reduction icon (enlargement cancellation icon) 53 as display information at the touch position of the display device 8… reduction icon 53 includes a magnifying glass mark with “minus,” a mark in which two “V” letters are superimposed, and a finger mark attached thereto. These marks include information indicating a control event that may occur when the user further performs an operation. Here, the control event is cancellation of enlargement control, i.e., reduction of the display. The mark in which two “V” letters are superimposed means an arrow pointing downward. In other words, the arrow mark and the finger mark remind a downward sliding operation (or dragging operation) as an operation that the user may perform next”. Par. [0093-126] of the specification further indicate that “[w]hen the user touches an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed, the operation receiving unit 407 receives designation by the user's touch. In response to this, the display control unit 404 displays a viewpoint movement icon 54 as display information at the touch position of the display device 8… The viewpoint movement icon 54 includes a mark in which two “V” letters are superimposed, a mark in which two inverted “V” letters are superimposed, and marks in which two “V” letters rotated to the left side or the right side are superimposed, and a finger mark attached thereto. These marks indicate directions in which the user may perform a dragging operation as an operation that the user may perform next… When the user touches an arbitrary position of the area of the display device 8 where the captured image data is displayed, the operation receiving unit 407 receives such an operation, and as illustrated in (b) of FIG. 11, the display control unit 404 displays a display switching icon 55 as display information at the touch position of the display device 8… The display switching icon 55 includes marks in which two “V” letters rotated to the left side or the right side are superimposed, a finger mark attached thereto, rectangles indicating screens in the directions pointed by the “V” letters, and arrows indicating the sliding direction of the screen. These marks include information indicating a control event that may occur when the user further performs an operation and the operation receiving unit 407 receives such an operation… when the user touches an arbitrary position of the area of the display device 8 where the captured image data is displayed, the operation receiving unit 407 receives such an operation, and as illustrated in (b) of FIG. 12, the display control unit 404 displays a brightness change control icon 56 a as display information at the touch position of the display device 8… brightness change control icon 56 a includes a rectangular mark with gradation, a mark in which two “V” letters are superimposed, a mark in which two inverted “V” letters are superimposed, and a finger mark attached thereto. These marks include information indicating a control event that may occur when the user further performs an operation and the operation receiving unit 407 receives such an operation… when the user touches an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed, the operation receiving unit 407 receives such an operation, and as illustrated in (b) of FIG. 14, the display control unit 404 displays a ghost display icon 57 f as display information at the touch position of the display device 8… ghost display icon 57 f includes a mark in which a vehicle icon and a ghost image are superimposed, a mark in which two inverted “V” letters are superimposed, and a finger mark attached thereto. These marks include information indicating a control event that may occur when the user further performs an operation and the operation receiving unit 407 receives the operation… when the user touches an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed, the operation receiving unit 407 receives such an operation, and as illustrated in (b) of FIG. 15, the display control unit 404 displays a ghost display icon 57 b as display information at the touch position of the display device 8… ghost display icon 57 b includes a mark in which a vehicle icon and a ghost image are superimposed, a mark in which two “V” letters are superimposed, and a finger mark attached thereto. These marks include information indicating a control event that may occur when the user further performs an operation and the operation receiving unit 407 receives the operation… when the user touches an arbitrary position of the area of the display device 8 where the bird's-eye view image data is displayed, the operation receiving unit 407 receives such an operation and as illustrated in (b) of FIG. 16, the display control unit 404 displays a vehicle body color change icon 58 as display information at the touch position of the display device 8… vehicle body color change icon 58 includes a mark with vehicles having different vehicle body colors, a mark in which two inverted “V” letters are superimposed, and a finger mark attached thereto. These marks include information indicating a control event that may occur when the user further performs an operation and the operation receiving unit 407 receives the operation…”. However, the examiner cannot clearly ascertain where the claimed “wherein the display information that reminds of the first operation is superimposed on the display image data based on the captured image at the arbitrary point” was found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “wherein the display information that reminds of the first operation is superimposed on the display image data based on the captured image at the arbitrary point” recited in lines 12-13 of the claim as “wherein the designation of the arbitrary point of the display image data displayed on the screen is based on a user which designates the arbitrary point by touching an arbitrary position on the screen, wherein the display information that reminds of the first operation includes an icon as display information at the touched arbitrary position on the screen, including arrows pointing upward and downward which are superimposed to remind an upward or downward direction operation as the first operation capable of being performed next by the user”.
Claims 2-19 are rejected by virtue of being dependent upon rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug et al. (U.S. PG Pub. No. 2015/0022664 A1), hereafter referred to as Pflug, in view of YOO et al. (U.S. PG Pub. No. 2017/0101110 A1), hereafter referred to as YOO, in further view of Pryor et al. (U.S. PG Pub. No. 2008/0211779 A1), hereafter referred to as Pryor, and in further view of BAKER et al. (U.S. PG Pub. No. 2017/0341611 A1), hereafter referred to BAKER.

Regarding claim 1, Pflug discloses a display control device (Par. [0004]: a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle, and provides the communication/data signals, including camera data or image data that may be displayed or processed to provide the desired display images and/or processing and control, depending on the particular application of the camera and vision or imaging system) comprising:
at least one processor (Par. [0004-5]: vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle, and provides the communication/data signals, including camera data or image data that may be displayed or processed to provide the desired display images and/or processing and control, depending on the particular application of the camera and vision or imaging system… system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger (either gloved or non-gloved) and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle or the like; Par. [0190-192]: system includes an image processor operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras… the image processing and algorithmic processing may comprise any suitable means for processing the images and/or image data) configured to implement:
an image acquisition unit configured to acquire captured image data from an imaging unit that captures an image of a peripheral area of a vehicle (Par. [0005]: vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle); Par. [0189]: a vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle; an image acquisition unit configured to acquire captured image data from an imaging unit that captures an image of a peripheral area of a vehicle (e.g. vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle (i.e. acquire captured image data from an imaging unit that captures an image of a peripheral area of a vehicle), respectively, as indicated above), for example);
a display control unit configured to display, on a screen, display image data based on the captured image data (Par. [0005]: vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle); Par. [0189]: a vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle; a display control unit configured to display, on a screen, display image data based on the captured image data (e.g. vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle, as indicated above, and further includes a display screen for displaying images captured by the cameras, such as in a top view or surround view (i.e. peripheral) format where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle, as indicated above), for example);
an operation receiving unit configured to receive an operation on the screen (Par. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0189]: vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle… The vehicle vision system of the present invention thus provides enhanced display of information and images to the driver of the vehicle based on images captured by a plurality of cameras or image sensors of the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle; an operation receiving unit configured to receive an operation on the screen (e.g. vehicle vision system allows a user to manually select and control information the display, including control responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver’s (i.e. the user) finger (i.e. receive an operation on the screen), as indicated above), for example), but fails to teach the following as further recited in claim 1.
However, YOO teaches wherein the display control unit displays display information that reminds a first operation capable of being performed next via the operation receiving unit in response to the operation [wherein the display control unit displays display information that reminds a first operation capable of being performed next via the operation receiving unit in response to the operation on the screen] (Par. [0010-11]: the user input unit includes a touchscreen, and the processor is further configured to indicate, through the touchscreen and based on an accessory component being provided in the vehicle that performs a predetermined function whether the predetermined function of the accessory component is controllable according to a detection of the entrance event or the exit event of the user… the user input unit includes a touchscreen, and the processor is further configured to adjust a range or a shape of the geo-fence according to a text input, a scroll input, a button input, or a touch-and-drag input received through the touchscreen; Par. [0080]: Images captured by the plurality of cameras may be delivered to the processor of the camera 122b, and the processor may synthesize the images to create a surroundings-of-vehicle image. In this case, the surroundings-of-vehicle image may be displayed through a display unit 141 as a top view image or bird's eye view image; Par. [0096-112]: display unit 141 may form a layered architecture together with a touch sensor or be integrated with the touch sensor, thereby implementing a touchscreen. Such touchscreen may function as the user input unit 124 providing an input interface between the vehicle 100 and the user and also as an output interface between the vehicle 100 and the user. In this case, the display unit 141 may include a touch sensor for sensing touch applied to the display unit 141 in order to receive a control command in a touch manner. Thereby, when the display unit 141 is touched, the touch sensor may sense the touch, and the controller 170 may generate a control command corresponding to the touch. Content input through touch may include characters, numbers, or menu items which can be indicated or specified in various modes; Par. [0191]: display unit 251 may form a layered structure together with a touch sensor or may be integrated with the touch sensor to implement a touchscreen. The touchscreen may operate as the user input unit 240 providing an input interface between the convenience apparatus 200 and the user, and may also provide an output interface between the convenience apparatus 200 and the user. In this case, the display unit 251 may include a touch sensor configured to sense a touch-based input on the display unit 251 so as to receive a control command in a touch-based manner. Thereby, when the display unit 251 is touched, the touch sensor may sense the touch-input, and the processor 270 may generate, based on the sensed touch-input, a control command corresponding to the touch. Content that is input in a touch-based manner may include, for example, characters, numbers, instructions in various modes, menu items which can be designated, or any other suitable type of input; Par. [0359]: If an accessory performing a predetermined function is installed in the vehicle 100, the processor 270 may indicate, through the touchscreen, whether the accessory function is executable… controller 170 may control overall operations of the various units in the vehicle 100… the controller 170 may be referred to as an electronic control unit (ECU); wherein the display control unit displays display information that reminds a first operation capable of being performed next via the operation receiving unit in response to the operation on the screen (e.g. system includes an electronic control unit (ECU), such as controller 170, or processor 270, which control overall operations (i.e. functions, steps, etc.) of various units in a vehicle, such as vehicle 100, in which processor 270 indicates (i.e. reminds, notifies, prompts, presents, indicates, etc.), through a touchscreen (i.e. the screen), whether an accessory function (i.e. operation) is executable, including generating a control command corresponding to a user’s touch on the touchscreen based on the sensed touch-input (i.e. display control unit displays display information that reminds a first operation capable of being performed next via the operation receiving unit in response to the operation on the screen), as indicated above), for example).
Pflug and YOO are considered to be analogous art because they pertain to vehicle display control using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle vision system which includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle) (as disclosed by Pflug) with wherein the display control unit displays display information that reminds a first operation capable of being performed next via the operation receiving unit in response to the operation on the screen (as taught by YOO, Abstract, Par. [0010-11, 80, 96-112, 191, 359]) to provide user convenience by providing a number of display control functions including synthesizing captured images to create a surroundings-of-vehicle image to be displayed through a display unit as a top view image or bird's eye view image (YOO, Abstract, Par. [0004, 80]).
The combination of Pflug and YOO, as a whole, teaches the vehicle vision system, as indicated above, but fails to teach the following as further recited in claim 1.
However, Pryor teaches receiving unit receives designation of an arbitrary point of the display image data displayed on the screen [wherein the receiving unit receives designation of an arbitrary point of the display image data displayed on the screen in response to the operation on the screen] (Par. [0089-91]: Video and other data can be presented alongside text data… Video data and close-ups of certain sections can be provided. Another example is a navigational display of an overall geographic region with an inset near the instant location showing detail, both side by side…Video and other data can be provided for driver confirmation or designation in the case of critical images and stereo camera pairs; Par. [0120-168]: screen and control surface to aid vision and interaction, and is multifunction and reconfigurable. It is capable of displaying video, textural, or graphical images in a manner which can be acted on easily by the driver of the vehicle… provide a screen and control surface and associated computer processing for driver designation of points of interest in video images for stereo measurements and image tracking or analysis purposes… FIG. 12 Illustrates virtual displays with arbitrary start points on a touch screen of the invention or other touch screen; Par. [0493-503]: FIG. 11 Illustrates virtual displays of controls with arbitrary start points on a touch screen of the invention or other touch screen capable of the required response to human inputs needed… the computer instructs the display projector to cause the origin of reference of a displayed object to "jump" to the point touched which first point becomes a reference for further action… Position and orientation of the image can thus be in proportion to the absolute value of a control variable known--which modifies. what the image looks like as it jumps to a logical position at the point of touch… By having a display and associated control function which moves around the point of an arbitrary touch, this embodiment requires much less visual concentration than conventional touch screens requiring the touch to track a predetermined fixed display; wherein the receiving unit receives designation of an arbitrary point of the display image data displayed on the screen in response to the operation on the screen (e.g. system includes virtual displays with arbitrary start points on a touch screen (i.e. an arbitrary point of the display image data displayed on the screen), including a display and associated control function (i.se. operation) which moves around the point of an arbitrary touch (i.e. receives designation of an arbitrary point of the display image data displayed on the screen in response to the operation on the screen), as indicated above), for example), wherein the display information that reminds of the first operation is superimposed on the display image data based on the captured image at the arbitrary point [wherein the designation of the arbitrary point of the display image data displayed on the screen is based on a user which designates the arbitrary point by touching an arbitrary position on the screen, wherein the display information that reminds of the first operation includes an icon as display information at the touched arbitrary position on the screen] (Par. [0089-91]: Video and other data can be presented alongside text data… Video data and close-ups of certain sections can be provided. Another example is a navigational display of an overall geographic region with an inset near the instant location showing detail, both side by side…Video and other data can be provided for driver confirmation or designation in the case of critical images and stereo camera pairs; Par. [0120-168]: screen and control surface to aid vision and interaction, and is multifunction and reconfigurable. It is capable of displaying video, textural, or graphical images in a manner which can be acted on easily by the driver of the vehicle… provide a screen and control surface and associated computer processing for driver designation of points of interest in video images for stereo measurements and image tracking or analysis purposes… FIG. 12 Illustrates virtual displays with arbitrary start points on a touch screen of the invention or other touch screen; Par. [0493-503]: FIG. 11 Illustrates virtual displays of controls with arbitrary start points on a touch screen of the invention or other touch screen capable of the required response to human inputs needed… the computer instructs the display projector to cause the origin of reference of a displayed object to "jump" to the point touched which first point becomes a reference for further action… Position and orientation of the image can thus be in proportion to the absolute value of a control variable known--which modifies. what the image looks like as it jumps to a logical position at the point of touch… By having a display and associated control function which moves around the point of an arbitrary touch, this embodiment requires much less visual concentration than conventional touch screens requiring the touch to track a predetermined fixed display; Par. [0496-683]: a plane surface of the screen, where you push anywhere, having first commanded that "heat" is variable at issue. One way to command the variable is to touch with the finger a big displayed heat icon on the screen… A screen there fore could then provide the ability to at various times display and actuate touch like dials, knobs, etc on the screen, and still have them be conveniently the size of a human hand and fingers and larger. One can display data to a driver just tries to hit anywhere in the area and receives an indication back like clicks from acoustic pulse or other indicator to his finger… This virtual approach can be followed not only by conventional knobs and the like, but also by more complex items, such as displayed seat icons shaped like seat portions… These icons can be pushed in any number of different directions, not just x and y related… detecting touch disclosed above are able to detect the touch of multiple points at once--a major advantage over many conventional touch screen devices. This allows unique advantages. For example functions to be touched can be interconnected in their operation. It is possible to with one finger touch a point on a card of the invention signifying a person, while with the thumb or other finger touch a icon signifying a telephone (thus commanding the computer of the car to call that person)… function switches can be on the RTD itself, and can be hard physical details like the buttons, or in the case shown, "soft" using projected icons such as 1650-1653 on the RTD screen 1660 which is equipped as disclosed with touch sensing capability to respond to finger touches thereon. These can be used with relief features to aid their finding by touch as has been pointed out in referenced applications. As shown, round switch icon 1651 is shown illuminated after in it (the function selected such as climate, can also be displayed). Conversely the illumination of icons can be under computer control and selected to only illuminate those for which action may be needed; wherein the designation of the arbitrary point of the display image data displayed on the screen is based on a user which designates the arbitrary point by touching an arbitrary position on the screen, wherein the display information that reminds of the first operation includes an icon as display information at the touched arbitrary position on the screen (e.g. system includes virtual displays with arbitrary start points on a touch screen, including a touch by a driver of a vehicle thereby generating arbitrary start points on the touch screen (i.e. the designation of the arbitrary point of the display image data displayed on the screen is based on a user which designates the arbitrary point by touching an arbitrary position on the screen), including a display and associated control function (i.e. operation) which moves around the point of an arbitrary touch, including icons and other indications displayed on the screen (i.e. the display information that reminds (notifies, prompts, presents, indicates, etc.) of the first operation includes an icon as display information at the touched arbitrary position on the screen), as indicated above), for example).
Pflug, YOO, and Pryor are considered to be analogous art because they pertain to vehicle display control using image processing techniques. Therefore, the combined teachings of Pflug, YOO, and Pryor, as a whole, would have rendered obvious the invention recited in claim 1 with a reasonable expectation of success in order to modify the vehicle vision system which includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle) (as disclosed by Pflug) with wherein the receiving unit receives designation of an arbitrary point of the display image data displayed on the screen in response to the operation on the screen and wherein the designation of the arbitrary point of the display image data displayed on the screen is based on a user which designates the arbitrary point by touching an arbitrary position on the screen, wherein the display information that reminds of the first operation includes an icon as display information at the touched arbitrary position on the screen (as taught by Pryor, Abstract, Par. [0089-91, 120-168, 493-503, 496-683]) to reduce driver distraction, to improve functionality by requiring less user visual concentration, and in order to improve safety by reducing glance time required to interact with a range of vehicle controls  (Pryor, Abstract, Par. [0121, 124, 199, 423, 503]).
The combination of Pflug, YOO, and Pryor, as a whole, teaches the vehicle vision system, as indicated above, but fails to teach the following as further recited in claim 1.
However, BAKER teaches [including arrows pointing upward and downward which are superimposed to remind an upward or downward direction operation as the first operation capable of being performed next by the user] (Par. [0072-84]: a graphical user interface 600 as shown in FIG. 6 may be provided for display on a display unit 814, 914 of the remote server 900 or the user device 800. The graphical user interface 600 is configured to display selection graphics 602 to 618 to allow a user or operator to select an appropriate control… a user or operator initiates a wake-up or video ON command that is transmitted from the user device 800 or from the remote server 900. The user or operator may initiate such a wake-up command by a selection within a graphical user interface of an application running on the controller 810, 910 (as described further with reference to FIG. 6) or by launching the application itself. The selection within the application may correspond to a graphical button, icon, etc., where the button, icon, etc. represents a selection of viewing of one or more vehicle cameras 103. The selection within the application or launching of the application may be carried out by touchscreen selection, mouse input, keyboard input, etc. The application or app referred to herein may correspond to a computer program being executed by a processor of at least one of the controllers 106, 810, 910… user may select to turn the video off by operating a touchscreen, mouse, etc. embodying the input unit. In particular, a graphic or icon corresponding to video OFF may be selected, as described further below with reference to FIG. 6; Par. [0110-111]: the video data received at the remote server 900 and/or the remote user device 800 is displayed on the display unit 814, 914. The video data may be substantially 360° surround video data or video data from one, some or all of the front, rear, left side, ride side and interior of the vehicle 100. In the case of surround video data, such as substantially 360° surround video data, the user or operator is able to scroll through the stitched surround view or through respective views of a mosaic of videos by operating the input unit 816, 916… operator or user may additionally or alternatively be able to select specific data usage parameters for adjustment such as frame rate, view size, grayscale or color, data rate, etc. as described above. The operator or user may make use of a scroll bar, data usage values, buttons, icons, arrows, etc. in order to make the data usage selection; Par. [0147-150]: the graphical user interface 600, generated by the program run on the controller 810, 910, is able to display substantially 360° surround video data as a mosaic of videos from respective cameras 103 or a video stitched together from the video data of each camera 103, as has been indicated in the foregoing. A mosaic of videos can be displayed in the display portion 621 by way of a split screen, with each part of the display portion displaying video data from a respective camera 103. The display portion 621 may show video data from respective cameras 621, with surround video data able to be viewed by successively showing video data from different camera 103. Toggling between camera views may be carried out automatically by the controller 810, 910 or it may be user or operator controlled as described below. Alternatively, the display portion 621 may show a stitched together display of video data from plural cameras 103… selection graphics 602, 604, 606, 608, 610, 612, 614, 616 allow for user or operator selection of control commands to be generated. The input unit 816, 916 may be embodied as a mouse, a keyboard, a touchscreen, and the like… one or more directional selection graphics 602 are provided as part of the graphical user interface 600. In the shown embodiment, the directional selection graphics 602 are provided as one or more arrows 602. However, other graphics are possible such as one or more scroll bars. The one or more directional selection graphics 602 allow, in one use, a user or operator to control a viewing direction within a substantially 360° surround video sent from the vehicle 100 and displayed in the display portion 621. The controller 810, 910 is responsive to a selection of the one or more directional selection graphics 602 to change the view accordingly in the display portion 621 of the graphical user interface 600; including arrows pointing upward and downward which are superimposed to remind an upward or downward direction operation as the first operation capable of being performed next by the user (e.g. system includes a graphical user interface 600 that is displayed on the display unit 814 in which an operator or user may use a scroll bar, data usage values, buttons, icons, arrows, etc., in order to make data usage selection corresponding to an operation capable of being performed next by the user, including controller 810, 910, which is responsive to a selection of the one or more directional selection graphics 602 to change the view accordingly in the display portion 621 of the graphical user interface 600, for example, and the display portion 621 includes a stitched together display of video data from plural cameras 103 to allow for user or operator selection of control commands to be generated (i.e. arrows pointing upward and downward which are superimposed to remind an upward or downward direction operation as the first operation capable of being performed next by the user), as shown below in Fig. 6 below:

    PNG
    media_image1.png
    760
    525
    media_image1.png
    Greyscale
), for example).
Pflug, YOO, Pryor, and BAKER are considered to be analogous art because they pertain to vehicle display control using image processing techniques. Therefore, the combined teachings of Pflug, YOO, Pryor, and BAKER, as a whole, would have rendered obvious the invention recited in claim 1 with a reasonable expectation of success in order to modify the vehicle vision system which includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle) (as disclosed by Pflug) with including arrows pointing upward and downward which are superimposed to remind an upward or downward direction operation as the first operation capable of being performed next by the user (as taught by BAKER, Abstract, Par. [0072-84, 110-111, 147-150]) by providing a graphical user (operator) interface for selecting control commands (i.e. operations) including directional arrows as selection graphics to allow for user or operator selection of control commands to be generated (BAKER, Abstract, Par. [0014, 72-84, 147-150]).

Regarding claim 2, claim 1 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display information further includes information indicating first control performed when the operation receiving unit receives the first operation (Pflug, Par. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0189]: vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle… The vehicle vision system of the present invention thus provides enhanced display of information and images to the driver of the vehicle based on images captured by a plurality of cameras or image sensors of the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle; wherein the display information further includes information indicating first control performed when the operation receiving unit receives the first operation (e.g. system includes a control that is operable to adjust (i.e. the first, second, third… Nth operation) the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning of displayed images to provide a desired or appropriate display to the driver of the vehicle (i.e. information indicating control performed when the operation receiving unit receives the operation) to assist the driver of the vehicle during a particular driving maneuver or operation( i.e. display information further includes information indicating first control performed when the operation receiving unit receives the first operation), as indicated above), for example, and control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger, for example).

Regarding claim 3, claim 2 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display information includes information indicating enlargement or reduction as the information indicating the first control (Pflug, Par. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0189]: vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle… The vehicle vision system of the present invention thus provides enhanced display of information and images to the driver of the vehicle based on images captured by a plurality of cameras or image sensors of the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle; wherein the display information includes information indicating enlargement or reduction as the information indicating the first control (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom (i.e. display information includes information indicating enlargement or reduction as the information indicating the first control) or degree of panning of displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation, for example, and control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger (i.e. the display information includes information indicating enlargement or reduction as the information indicating the first control), as indicated above), for example).

Regarding claim 4, claim 1 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit performs enlargement control or reduction control in display of the display image data when the operation receiving unit receives the first operation (Pflug, Par. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0189]: vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle… The vehicle vision system of the present invention thus provides enhanced display of information and images to the driver of the vehicle based on images captured by a plurality of cameras or image sensors of the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle; wherein the display control unit performs enlargement control or reduction control in display of the display image data when the operation receiving unit receives the first operation (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom (i.e. display information includes information indicating enlargement or reduction as the information indicating the first control) or degree of panning of displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation, for example, and control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger (i.e. performs enlargement control or reduction control in display of the display image data when the operation receiving unit receives the first operation), as indicated above), for example).

Regarding claim 5, claim 4 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit determines a display magnification of the display image data according to an amount of the received first operation (Pflug, Par. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0189]: vehicle vision system that allows a user to manually select and control the display of a top down or surround view image or images to provide a desired view at the display of the vehicle, such as to assist the driver of the vehicle in reversing the vehicle or parking the vehicle or the like. The vision system includes a touch screen that is accessible and usable by the driver of the vehicle to adjust the displayed images (such as a virtual view point, virtual viewing angle, pan, zoom and/or the like) to provide a desired view to the driver of the vehicle… The vehicle vision system of the present invention thus provides enhanced display of information and images to the driver of the vehicle based on images captured by a plurality of cameras or image sensors of the vehicle and having exterior fields of view, such as forwardly, rearwardly and sidewardly of the vehicle; wherein the display control unit determines a display magnification of the display image data according to an amount (i.e. degree of zoom, scaling factor, enlargement, etc.) of the received first operation (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom (i.e. determines a display magnification of the display image data according to an amount (i.e. degree of zoom, scaling factor, enlargement, etc.) of the received first operation) or degree of panning of displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation, for example, and control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger (i.e. performs enlargement control or reduction control in display of the display image data when the operation receiving unit receives the first operation), as indicated above), for example).

Regarding claim 6, claim 2 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display information includes, as the information indicating the first control, information indicating that scroll control of the display image data is possible (YOO, Par. [0010-11]: the user input unit includes a touchscreen, and the processor is further configured to indicate, through the touchscreen and based on an accessory component being provided in the vehicle that performs a predetermined function whether the predetermined function of the accessory component is controllable according to a detection of the entrance event or the exit event of the user… the user input unit includes a touchscreen, and the processor is further configured to adjust a range or a shape of the geo-fence according to a text input, a scroll input, a button input, or a touch-and-drag input received through the touchscreen; Par. [0080]: Images captured by the plurality of cameras may be delivered to the processor of the camera 122b, and the processor may synthesize the images to create a surroundings-of-vehicle image. In this case, the surroundings-of-vehicle image may be displayed through a display unit 141 as a top view image or bird's eye view image; Par. [0096-112]: display unit 141 may form a layered architecture together with a touch sensor or be integrated with the touch sensor, thereby implementing a touchscreen. Such touchscreen may function as the user input unit 124 providing an input interface between the vehicle 100 and the user and also as an output interface between the vehicle 100 and the user. In this case, the display unit 141 may include a touch sensor for sensing touch applied to the display unit 141 in order to receive a control command in a touch manner. Thereby, when the display unit 141 is touched, the touch sensor may sense the touch, and the controller 170 may generate a control command corresponding to the touch. Content input through touch may include characters, numbers, or menu items which can be indicated or specified in various modes; Par. [0191-233]: display unit 251 may form a layered structure together with a touch sensor or may be integrated with the touch sensor to implement a touchscreen. The touchscreen may operate as the user input unit 240 providing an input interface between the convenience apparatus 200 and the user, and may also provide an output interface between the convenience apparatus 200 and the user. In this case, the display unit 251 may include a touch sensor configured to sense a touch-based input on the display unit 251 so as to receive a control command in a touch-based manner. Thereby, when the display unit 251 is touched, the touch sensor may sense the touch-input, and the processor 270 may generate, based on the sensed touch-input, a control command corresponding to the touch. Content that is input in a touch-based manner may include, for example, characters, numbers, instructions in various modes, menu items which can be designated, or any other suitable type of input…the processor 270 may adjust a range or a shape of the geo-fence according to a user's text input, scroll input, button input, or touch-and-drag input received through the touchscreen; Par. [0350-359]: the processor 270 may display a scrollbar for scroll inputs on the touchscreen… If an accessory performing a predetermined function is installed in the vehicle 100, the processor 270 may indicate, through the touchscreen, whether the accessory function is executable… controller 170 may control overall operations of the various units in the vehicle 100… the controller 170 may be referred to as an electronic control unit (ECU); wherein the display information includes, as the information indicating the first control, information indicating that scroll control of the display image data is possible (e.g. system includes an electronic control unit (ECU), such as controller 170, or processor 270, which control overall operations of various units in a vehicle, such as vehicle 100, in which processor 270 indicates  through a touchscreen, whether an accessory function is executable (i.e. a first, second, third… Nth operation capable of being performed next via the operation receiving unit), if an accessory performing a predetermined function is installed in the vehicle 100, for example, and the touchscreen includes a touch sensor for sensing touch applied to the display unit 141 in order to receive a control command in a touch manner, and content input through touch may include characters, numbers, or menu items which can be indicated or specified in various modes, including adjusting a range or a shape according to a scroll input, a button input, or a touch-and-drag input received through the touchscreen, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 7, claim 6 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit performs the scroll control of the display image data when the operation receiving unit receives the first operation (YOO, Par. [0010-11]: the user input unit includes a touchscreen, and the processor is further configured to indicate, through the touchscreen and based on an accessory component being provided in the vehicle that performs a predetermined function whether the predetermined function of the accessory component is controllable according to a detection of the entrance event or the exit event of the user… the user input unit includes a touchscreen, and the processor is further configured to adjust a range or a shape of the geo-fence according to a text input, a scroll input, a button input, or a touch-and-drag input received through the touchscreen; Par. [0080]: Images captured by the plurality of cameras may be delivered to the processor of the camera 122b, and the processor may synthesize the images to create a surroundings-of-vehicle image. In this case, the surroundings-of-vehicle image may be displayed through a display unit 141 as a top view image or bird's eye view image; Par. [0096-112]: display unit 141 may form a layered architecture together with a touch sensor or be integrated with the touch sensor, thereby implementing a touchscreen. Such touchscreen may function as the user input unit 124 providing an input interface between the vehicle 100 and the user and also as an output interface between the vehicle 100 and the user. In this case, the display unit 141 may include a touch sensor for sensing touch applied to the display unit 141 in order to receive a control command in a touch manner. Thereby, when the display unit 141 is touched, the touch sensor may sense the touch, and the controller 170 may generate a control command corresponding to the touch. Content input through touch may include characters, numbers, or menu items which can be indicated or specified in various modes; Par. [0191-233]: display unit 251 may form a layered structure together with a touch sensor or may be integrated with the touch sensor to implement a touchscreen. The touchscreen may operate as the user input unit 240 providing an input interface between the convenience apparatus 200 and the user, and may also provide an output interface between the convenience apparatus 200 and the user. In this case, the display unit 251 may include a touch sensor configured to sense a touch-based input on the display unit 251 so as to receive a control command in a touch-based manner. Thereby, when the display unit 251 is touched, the touch sensor may sense the touch-input, and the processor 270 may generate, based on the sensed touch-input, a control command corresponding to the touch. Content that is input in a touch-based manner may include, for example, characters, numbers, instructions in various modes, menu items which can be designated, or any other suitable type of input…the processor 270 may adjust a range or a shape of the geo-fence according to a user's text input, scroll input, button input, or touch-and-drag input received through the touchscreen; Par. [0350-359]: the processor 270 may display a scrollbar for scroll inputs on the touchscreen… If an accessory performing a predetermined function is installed in the vehicle 100, the processor 270 may indicate, through the touchscreen, whether the accessory function is executable… controller 170 may control overall operations of the various units in the vehicle 100… the controller 170 may be referred to as an electronic control unit (ECU); wherein the display control unit performs the scroll control of the display image data when the operation receiving unit receives the first operation (e.g. system includes an electronic control unit (ECU), such as controller 170, or processor 270, which control overall operations of various units in a vehicle, such as vehicle 100, in which processor 270 indicates  through a touchscreen, whether an accessory function is executable (i.e. a first, second, third… Nth operation capable of being performed next via the operation receiving unit), if an accessory performing a predetermined function is installed in the vehicle 100, for example, and the touchscreen includes a touch sensor for sensing touch applied to the display unit 141 in order to receive a control command in a touch manner, and content input through touch may include characters, numbers, or menu items which can be indicated or specified in various modes, including adjusting a range or a shape according to a scroll input, a button input, or a touch-and-drag input received through the touchscreen, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 8, claim 1 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the first operation is sliding or dragging in a predetermined direction (Pflug Par. [0010-25]: a touch screen controlling a driver assistant virtual view, with the case shown in which a tipping triggers a realigning) or redirecting of viewing angles of the virtual view, and with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… the virtual viewing point controlled by a two finger slide sidewards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… changing of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… the increase of view distance to an object of the virtual viewing point controlled by a two finger slide in direction of one another, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… CLOSING UP, where the decrease of view distance to an object of the virtual viewing point is controlled by a two finger sliding away from each other, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… TILT, sidewards turning of the virtual view point controlled by a two finger sliding action, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side; wherein the first operation is sliding or dragging in a predetermined direction (e.g. the virtual viewing point is controlled by a two finger slide sidewards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side), for example).

Regarding claim 9, claim 2 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display information includes, as the information indicating the first control, information indicating that switching control in display of the display image data is possible (Pflug Par. [0021-42]: FIG. 5 is an example of a case of the invention's embodiment, showing the changing of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… FIGS. 18A and 18B illustrate the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance; Par. [0080]: system may be operable to detect and discern various gestures and may associate various individually discernible gestures with various operations. For example, the system may detect and discern the following gestures for switching camera modes and controlling the camera and it's viewpoint…`CHANGING viewpoint's HEIGHT; wherein the display information includes, as the information indicating the first control, information indicating that switching control in display of the display image data is possible (e.g. system determines the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance (i.e. information indicating that switching control in display of the display image data is possible) by showing the changing (i.e. shifting, changing, etc.) of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side, as indicated above), for example).

Regarding claim 10, claim 9 is incorporated a and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit performs the switching control in the display of the display image data when the operation receiving unit receives the first operation (Pflug Par. [0021-42]: FIG. 5 is an example of a case of the invention's embodiment, showing the changing of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… FIGS. 18A and 18B illustrate the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance; Par. [0080]: system may be operable to detect and discern various gestures and may associate various individually discernible gestures with various operations. For example, the system may detect and discern the following gestures for switching camera modes and controlling the camera and it's viewpoint…`CHANGING viewpoint's HEIGHT; wherein the display control unit performs the switching control in the display of the display image data when the operation receiving unit receives the first operation (e.g. system determines the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance (i.e. information indicating that switching control in display of the display image data is possible) by showing the changing (i.e. shifting, changing, etc.) of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side, as indicated above), for example).

Regarding claim 13, claim 2 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit displays the display information in which the first control to be performed is different according to vehicle information (Pflug Par. [0021-42]: FIG. 5 is an example of a case of the invention's embodiment, showing the changing of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… FIGS. 18A and 18B illustrate the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance; Par. [0080]: system may be operable to detect and discern various gestures and may associate various individually discernible gestures with various operations. For example, the system may detect and discern the following gestures for switching camera modes and controlling the camera and it's viewpoint…`CHANGING viewpoint's HEIGHT; wherein the display control unit displays the display information in which the first control to be performed is different according to vehicle information (e.g. system determines the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance (i.e. information indicating that switching control in display of the display image data is possible) by showing the changing (i.e. different, shifting, changing, etc.) of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side, as indicated above), for example).

Regarding claim 14, claim 13 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the vehicle information is shift information of the vehicle (Pflug Par. [0021-42]: FIG. 5 is an example of a case of the invention's embodiment, showing the changing of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side… FIGS. 18A and 18B illustrate the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance; Par. [0080]: system may be operable to detect and discern various gestures and may associate various individually discernible gestures with various operations. For example, the system may detect and discern the following gestures for switching camera modes and controlling the camera and it's viewpoint…`CHANGING viewpoint's HEIGHT; wherein the vehicle information is shift information of the vehicle (e.g. system determines the maximum height which may be displayed by a real time top view, before switching to historical data when increasing the height or distance (i.e. information indicating that switching control in display of the display image data is possible) by showing the changing (i.e. different, shifting, changing, etc.) of the viewing HEIGHT of the virtual viewing point controlled by a two finger slide upwards, with the virtual viewing direction and position of `before` and `after` doing the sliding action illustrated in the boxes on the side, as indicated above), for example).

Regarding claim 15, claim 1 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit displays the display information at a designated position when the operation receiving unit receives designation on the screen (Pryor, Par. [0089-91]: Video and other data can be presented alongside text data… Video data and close-ups of certain sections can be provided. Another example is a navigational display of an overall geographic region with an inset near the instant location showing detail, both side by side…Video and other data can be provided for driver confirmation or designation in the case of critical images and stereo camera pairs; Par. [0120-168]: screen and control surface to aid vision and interaction, and is multifunction and reconfigurable. It is capable of displaying video, textural, or graphical images in a manner which can be acted on easily by the driver of the vehicle… provide a screen and control surface and associated computer processing for driver designation of points of interest in video images for stereo measurements and image tracking or analysis purposes… FIG. 12 Illustrates virtual displays with arbitrary start points on a touch screen of the invention or other touch screen; Par. [0493-503]: FIG. 11 Illustrates virtual displays of controls with arbitrary start points on a touch screen of the invention or other touch screen capable of the required response to human inputs needed… the computer instructs the display projector to cause the origin of reference of a displayed object to "jump" to the point touched which first point becomes a reference for further action… Position and orientation of the image can thus be in proportion to the absolute value of a control variable known--which modifies. what the image looks like as it jumps to a logical position at the point of touch… By having a display and associated control function which moves around the point of an arbitrary touch, this embodiment requires much less visual concentration than conventional touch screens requiring the touch to track a predetermined fixed display; wherein the display control unit displays the display information at a designated position when the operation receiving unit receives designation on the screen (e.g. virtual displays of controls with arbitrary start points on a touch screen are capable of the required response to human inputs needed and the computer instructs the display projector to cause the origin of reference of a displayed object to "jump" to the point touched which first point becomes a reference for further action and the position and orientation of the image (i.e. a designated position when the operation receiving unit receives designation on the screen) can thus be in proportion to the absolute value of a control variable known--which modifies what the image looks like as it jumps to a logical position at the point of touch (i.e. displays the display information at a designated position when the operation receiving unit receives designation on the screen), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 16, claim 4 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit gradually (i.e. in steps, by degrees, slowly, etc.) changes display on the screen when changing the display (Pflug, ar. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0165]: reasons (including the processing load of the control or microprocessor), the imposter's size and mappings may not change continuously but may change in steps; wherein the display control unit gradually changes display on the screen when changing the display (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation by changing the display change in steps (i.e. gradually, by degrees, slowly, etc.), as indicated above), for example).

Regarding claim 17, claim 7 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit gradually changes display on the screen when changing the display (Pflug, Par. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0165]: reasons (including the processing load of the control or microprocessor), the imposter's size and mappings may not change continuously but may change in steps; wherein the display control unit gradually changes display on the screen when changing the display (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation by changing the display change in steps (i.e. gradually, by degrees, slowly, etc.), as indicated above), for example).

Regarding claim 18, claim 10 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit gradually changes display on the screen when changing the display (Pflug, ar. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0165]: reasons (including the processing load of the control or microprocessor), the imposter's size and mappings may not change continuously but may change in steps; wherein the display control unit gradually changes display on the screen when changing the display (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation by changing the display change in steps (i.e. gradually, by degrees, slowly, etc.), as indicated above), for example).

Regarding claim 19, claim 10 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), wherein the display control unit gradually changes display on the screen when changing the display (Pflug, ar. [0005]: a vehicle vision system includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle). The system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation. The control is responsive to a touch screen or a gesture interface or touch sensitive user input that detects a touch or approach of a driver's finger… and allows the driver to adjust the displayed images by touching and/or moving one or more fingers at the touch screen to at least one of zoom or pan or adjust a virtual viewing point or adjust a virtual viewing angle; Par. [0165]: reasons (including the processing load of the control or microprocessor), the imposter's size and mappings may not change continuously but may change in steps; wherein the display control unit gradually changes display on the screen when changing the display (e.g. system includes a control that is operable to adjust the virtual viewing point or virtual viewing angle or the degree of zoom or degree of panning or the like of the displayed images to provide a desired or appropriate display to the driver of the vehicle to assist the driver of the vehicle during a particular driving maneuver or operation by changing the display change in steps (i.e. gradually, by degrees, slowly, etc.), as indicated above), for example).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pflug, YOO, Pryor, and BAKER, as applied to claim 1 above, and in further view of MIYOSHI et al. (U.S. PG Pub. No. 2016/0176349 A1), hereafter referred to as MIYOSHI.

Regarding claim 11, claim 2 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), but fails to teach the following as further recited in claim 11.
However, MIYOSHI teaches wherein the display information includes, as the information indicating the first control, information indicating that control to change brightness of the display image data on the screen is possible (Par. [0068]: the display is emphasized in the divided area D2 containing the obstacle X from among the divided areas D1 to D4 managed by the divided area management unit 39B, by the specified information output unit 39C increasing the brightness of the frame F2, increasing the chroma, or varying the frame to a different hue. In addition to this emphasized display, the display of the frame F2 may be varied so as to blink. One possibility for the process of varying the color tone of the divided area D2 containing the obstacle X to a different color tone is a process of increasing the brightness or reducing the brightness of one of the three primary colors, blue (B), of the pixels of the image in the divided area D2, for example; Par. [0091]: an emphasized display is performed, increasing the brightness of the frame F among the frames F1 to F4 that corresponds to the outer periphery of the divided area D containing the obstacle X among the divided areas D1 to D4 of the overhead image; wherein the display information includes, as the information indicating the first control, information indicating that control to change brightness of the display image data on the screen is possible (e.g. possibility for the process of varying the color tone of the divided area D2 containing the obstacle X to a different color tone is a process of increasing the brightness or reducing the brightness of one of the three primary colors, blue (B), of the pixels of the image in the divided area D2 (i.e. indicating the first control, information indicating that control to change brightness of the display image data on the screen is possible), for example), for example).
Pflug, YOO, Pryor, BAKER, and MIYOSHI are considered to be analogous art because they pertain to vehicle display control using image processing techniques. Therefore, the combined teachings of Pflug, YOO, Pryor, BAKER, and MIYOSHI, as a whole, would have rendered obvious the invention recited in claim 11 with a reasonable expectation of success in order to modify the vehicle vision system which includes a plurality of cameras at the vehicle and having exterior fields of view (such as forwardly, rearwardly and sidewardly of the vehicle) and a display screen for displaying images captured by the cameras, such as in a top view or surround view format (where the images are merged or synthesized to provide a single composite display image from a virtual viewing angle) (as disclosed by Pflug) with wherein the display information includes, as the information indicating the first control, information indicating that control to change brightness of the display image data on the screen is possible (as taught by MIYOSHI, Abstract, Par. [0068, 91]) to emphasized display by increasing the brightness of the frame(s) that corresponds to the outer periphery of the vehicle (MIYOSHI, Abstract, Par. [91]).

Regarding claim 12, claim 1 is incorporated and the combination of Pflug, YOO, Pryor, and BAKER, as a whole, teaches the display control device (Pflug, Par. [0004]), but fails to teach the following as further recited in claim 12.
However, MIYOSHI teaches wherein the display control unit performs control to change the brightness of the display image data on the screen when the operation receiving unit receives the first operation (Par. [0068]: the display is emphasized in the divided area D2 containing the obstacle X from among the divided areas D1 to D4 managed by the divided area management unit 39B, by the specified information output unit 39C increasing the brightness of the frame F2, increasing the chroma, or varying the frame to a different hue. In addition to this emphasized display, the display of the frame F2 may be varied so as to blink. One possibility for the process of varying the color tone of the divided area D2 containing the obstacle X to a different color tone is a process of increasing the brightness or reducing the brightness of one of the three primary colors, blue (B), of the pixels of the image in the divided area D2, for example; Par. [0091]: an emphasized display is performed, increasing the brightness of the frame F among the frames F1 to F4 that corresponds to the outer periphery of the divided area D containing the obstacle X among the divided areas D1 to D4 of the overhead image; wherein the display control unit performs control to change the brightness of the display image data on the screen when the operation receiving unit receives the first operation (e.g. possibility for the process of varying the color tone of the divided area D2 containing the obstacle X to a different color tone is a process of increasing the brightness or reducing the brightness of one of the three primary colors, blue (B), of the pixels of the image in the divided area D2 (i.e. wherein the display control unit performs control to change the brightness of the display image data on the screen when the operation receiving unit receives the first operation), for example), for example)
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 11.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668